Citation Nr: 9929190	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-19 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for rotary scoliosis of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Corwin G. Muse, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 21 to May 6, 
1957.

The issue of entitlement to service connection for rotary 
scoliosis of the lumbar spine was originally before the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO) in August 1957.  At that time, it was 
found that the veteran suffered from rotary scoliosis, a 
congenital deformity for which service connection was not 
available.  He attempted to reopen his claim in 1995; a May 
1995 decision of the RO determined that the veteran had 
failed to submit new and material evidence sufficient to 
reopen his claim for service connection for a low back 
disability.  He did not file a timely appeal of this 
decision.

This appeal arose from a March 1998 rating decision of the 
Jackson, Mississippi, RO, which again found that the veteran 
had not presented new and material evidence to reopen his 
claim for service connection for rotary scoliosis of the 
lumbar spine.  In March 1999, he testified at a personal 
hearing at the RO.  In May 1999, he was provided a 
supplemental statement of the case, which informed him and 
his representative of the continued denial of his claim.


FINDINGS OF FACT

1.  The RO refused to reopen his claim for service connection 
for rotary scoliosis of the lumbar spine in May 1995.

2.  Evidence submitted since the May 1995 denial fails to 
establish that the veteran suffers from a low back disability 
for which service connection can be awarded.



CONCLUSION OF LAW

Evidence received since the RO refused to reopen the claim 
for service connection for rotary scoliosis of the lumbar 
spine is not new and material, so that the claim is not 
reopened, and the May 1995 decision of the RO is final.  
38 U.S.C.A. §§ 1131, 5107(a), 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.303(c), 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).  It is noted that congenital or developmental 
defects as such are not diseases or injuries within the 
meaning of the applicable legislation.  38 C.F.R. § 3.303(c) 
(1998).

The evidence which was of record at the time of the May 1995 
rating decision will be briefly summarized.  The veteran's 
service medical records included an entrance examination 
performed in January 1957.  The clinical examination of the 
back was negative.  On March 11, 1957, he reported that he 
had been told by a private doctor that he had had an injury 
as an infant, which had resulted in his left leg shortening 
and a crooked hip due to a malunited fracture.  He indicated 
that he had had occasional trouble during school.  His left 
leg measured 88 cm, while the right measured 90.5 cm.  The 
impression was possible old hip injury, rule out coxa vera or 
valga.  An x-ray obtained on March 15, 1957 showed a coxa 
varus deformity from an old uncorrected slipped epiphysis.  
On March 18, 1957, it was again commented that his left leg 
was 1.5 cm shorter than the right.  He displayed good 
muscular strength and a neurological examination was within 
normal limits.  On March 30, 1957, he reported that his leg 
and hip ached.  On April 8, he complained of constant pain in 
the lower back and left leg.  This was felt to be due to a 
slipped epiphysis when he was young.  The April 9, 1957 
separation examination noted an old slipped femoral epiphysis 
on the left, which was found to have preexisted his service.

The veteran was examined by VA in July 1957.  He complained 
of trouble with his left leg.  Whenever he would use the leg 
too much, he would experience a throbbing pain which would 
begin at the hip and radiate down to the knee.  During the 
physical examination, he stated that his left leg had always 
been shorter than the right.  He also indicated that he had 
fallen once while marching in the military.  The clinical 
evaluation noted that his left leg extremity displayed normal 
musculature.  The left lower extremity measured 44 inches, 
the right 45 inches.  Passive range of motion was not 
resisted.  Squatting and forward flexion were not limited.  
He walked with a barely perceptible limp.  An x-ray showed 
moderate rotary scoliosis of the lumbar spine convexed to the 
left; an x-ray of the left hip revealed a mild deformity of 
the head and neck of the left femur compatible with the 
residuals of an old healed slipped epiphysis.  The diagnosis 
was mild deformity of the head and neck of the left femur, 
with shortening of the leg.  

A rating action was issued by the RO in August 1957.  This 
found that his rotary scoliosis was a congenital deformity 
for which service connection was not available.

The veteran submitted an April 1958 statement from a private 
physician, who indicated that he had seen the veteran on 
September 24, 1956.  He was brought to the office by his 
family due to a limp; they expressed their concern that his 
left leg was shorter than the right.  His examination found 
no tenderness to rotation of either hip and indicated that 
both lower extremities were of the same length.  His 
examination of the veteran was completely normal.

The veteran was treated by a private physician on an 
outpatient basis between June 1987 and September 1994.  On 
January 28, 1994, he reported experiencing pain in the low 
back and legs.  He attributed this pain to his service.

The evidence submitted following the May 1995 refusal of the 
RO to reopen his claim included duplicates of both his 
service medical records and his June 1987 to September 1994 
private treatment records.  A private treatment record from 
July 14, 1995 noted that he had osteoarthritis in his spine.  

An undated lay statement indicated that the author had known 
the veteran all of his life.  The writer stated that the 
veteran had been injured in Texas while in service.  A 
February 1998 statement again noted that the author had known 
the veteran his entire life.  It was commented that when the 
veteran entered service, he was in "A-1" physical 
condition.  However, in March 1957, he had fallen, injuring 
his left hip and knee.  He was hospitalized for this injury 
at Amarillo Air Force Base.

Private outpatient treatment records from July and December 
1996 reveal that the veteran complained of pain in the right 
shoulder, back of the neck and low back.  Back muscle spasms 
were diagnosed.

An April 1, 1999 VA outpatient treatment record indicated 
that he had been referred to primary care due to ankylosing 
spondylitis, chronic pain and multiple joint arthritis.  He 
had apparently been diagnosed with rheumatoid arthritis 
several years before; he was also noted to have 
osteoarthritis.  An examination of his low back found no 
evidence of tenderness.  Range of motion was limited by 50 
percent, particularly flexion and extension.  Lateral flexion 
was 80 percent of normal, while rotation was 60 percent of 
normal.  There was no tenderness over the paraspinal, 
sacroiliac or hip areas.  Deep tendon reflexes were 2+ and 
symmetrical.  Sensory function was normal throughout.  Heel 
and toe walk was normal, as was his balance.  He could squat 
3/4 of the way down and could arise without assistance.  The 
diagnoses were degenerative joint disease of multiple joints 
and ankylosing spondylitis.

The veteran testified at a personal hearing at the RO in 
March 1999.  He stated that he had entered the military at 
the age of 19.  He had participated in sports in school and 
had never suffered any injuries.  Prior to service, he had 
worked in his father's small sawmill, engaging in heavy labor 
without incident.  He reported that he had seen his private 
doctor prior to his service; there was nothing wrong with him 
at that time and his leg lengths had been found to be normal.  
He believed that others thought his leg lengths were 
different because his family had written letters to that 
effect, which were intended to get him out of the service.  
He stated that he had fallen from a 3 and one-half foot 
platform while serving at Amarillo Air Force Base.  He 
claimed that he had fallen backwards, injuring his hip and 
spine.  He indicated that he had been hospitalized for a week 
(a search was conducted for these records, but none could be 
located).  He stated that he was told at the time that the 
only way for him to stay in service was to undergo surgery to 
insert a plastic hip and a steel pin.  Since he was unsure of 
the outcome of this surgery, he asked to be discharged.  He 
reiterated that he had had no problems with his low back 
until after this injury.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the May 1995 decision by the RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record showed that the veteran had been 
diagnosed with rotary scoliosis, which was found to be a 
congenital defect.  While he claimed that he had injured his 
back in service, the service medical records are silent as to 
any such injury.  He did complain of pain in the low back and 
left lower extremity in service; however, this was attributed 
to a preexisting slipped femoral epiphysis.  No low back 
disability was diagnosed in service.  The evidence submitted 
since the May 1995 denial noted a current diagnosis of 
ankylosing spondylitis.  However, he presented no evidence 
that this was related to his period of service or that it had 
developed to a compensable degree within one year of his 
separation.  He reiterated his claim that he had injured his 
back in service; however, he has not presented any objective 
evidence of the existence of this claimed injury.  He did 
submit statements from two individuals who stated that they 
had known the veteran his whole life.  They both referred to 
his suffering a back injury in service.  However, there is no 
suggestion that either individual had served with the veteran 
or had witnessed the alleged fall.  The evidence still 
indicates that he has rotary scoliosis of the back, a 
congenital deformity for which service connection cannot be 
granted.  He has failed to present any "new" evidence that 
he suffered an injury which would have resulted in his 
current complaints.

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for PTSD.  Since it has been determined that no 
new evidence has been submitted, no further analysis is 
needed, for the evidence could not be "new and material" if 
it is not new.  Smith v. West, U.S. Vet. App. No. 95-638 
(April 7, 1999).


ORDER

New and material evidence to reopen the claim for service 
connection for rotary scoliosis of the lumbar spine, the 
benefit on appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

